Citation Nr: 1747476	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-37 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).

(The matter of whether a June 25, 1984, decision of the Board of Veterans' Appeals (Board) that denied entitlement to a TDIU, should be revised or reversed on the basis of clear and unmistakable error (CUE), is addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's increased rating claim for his service-connected left knee disability.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The matter of entitlement to a TDIU comes before the Board in June 2011 when the Board, in pertinent part, remanded the inferred issue of entitlement to a TDIU, under Rice v. Shinseki, 22 Vet. App. 447 (2009), as part and parcel of the Veteran's increased rating claim filed in May 2007.

In September 2015, the Board denied entitlement to a TDIU.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a December 2016 Memorandum Decision, the Court vacated the September 2015 Board decision and remanded the matter of entitlement to a TDIU for readjudication.  The Court concluded that the Board failed to ensure compliance with the June 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1988) (holding that a veteran, as a matter of law, has a right to compliance with remand orders).  The December 2011 VA examiner based his opinion on the Veteran's service-connected and nonservice-connected disabilities in violation of the June 2011 Board Remand instructions.  The Court also concluded that the Board failed to consider favorable evidence, as it did not address the Veteran's statement in the December 2011 VA examination report that "he did not understand the mathematics and did not complete retraining to electronics work" when determining the Veteran was able to secure employment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he is unable to work as a mechanic due to his service-connected disabilities.  His service-connected disabilities include left knee instability (rated 30 percent disabling), left knee limitation of extension (rated as 30 percent disabling), and left knee limitation of flexion (rated as noncompensable), with a combined rating of 40 percent from May 3, 2007, and 50 percent from August 5, 2011.  38 C.F.R. § 4.25 (2016).  As the Veteran's combined evaluation was less than 70 percent, he does not meet the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

As an initial matter, pursuant to the December 2016 Memorandum Decision, the Board will not proceed with final adjudication of the TDIU claim until evidence of record contains sufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran an adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

When the percentage requirements set forth in 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  Such cases should be referred to the Director of Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In this instance, evidence of record, including the Veteran's contentions and his employment history during the appeal period, is suggestive that the Veteran was unemployable due to his service-connected disabilities.  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) must be again addressed in the first instance by the Director of C&P Service.  

Finally, any updated VA treatment records should also obtained.  The record contains VA treatment records from Puget Sound VA Healthcare System (VA HCS) most recently dated in June 2013.  Therefore, on remand, updated VA treatment records from the Puget Sound VA HCS, to include all associated outpatient clinics, dated since June 2013, should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected left knee disabilities from Puget Sound VA HCS, to include all associated outpatient clinics, for the time period from June 2013 to the present and associate them with the record.

2.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise for the time period from May 2007 to the present.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from May 2007 to the present. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered opinion with the findings contained in the July 2007, January 2011, August 2011, December 2011, and August 2012 VA examination reports, the April 2013 letter from VA's Director of C&P Service, VA vocational rehabilitation records, and the July 2017 private Vocational Employability Assessment as well as the Veteran's assertions in the December 2011 VA examination report that he had started vocational rehabilitation for electronics but could not understand the mathematics associated with it and never completed job retraining.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  Refer the Veteran's paper claims files as well as his electronic claims file to the Director of C&P Service, for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period from May 2007.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors bearing on the issue for the time period from May 2007.

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the June 2013 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

